DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 7, 8, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks (US 5,875,535).
Regarding Claim 1, Brooks discloses a system for automatic tilt compensation within a vehicle, comprised of a first assembly 2, 3 and a second assembly 7 which is pivotally connected to the first assembly by means of a first axis 15, wherein the system further comprises a pendulum arrangement (see Fig. 
Regarding Claim 2, the pendulum 40 deflects about a pivot bearing at 43.
Regarding Claim 3, a distance between a center of mass of the pendulum element and a lower end of the pendulum arrangement is smaller than a distance between the center of mass of the pendulum element and the upper end of the pendulum arrangement (weighted portion 44 is at lower end; see Fig. 6).
Regarding Claim 4, the second assembly 7 comprises at least one first contact element 40 for closing a circuit (see Fig. 6), wherein the pendulum arrangement has at least one second contact element 41 for closing the circuit at a lower end, wherein the at least one first and the at least one second contact element are spaced apart from one another in an initial position of the pendulum arrangement and can be arranged in contact with one another by means of the deflection of the pendulum arrangement relative to the second assembly.
Regarding Claim 5, the second assembly 7 has a rocker element 13 which is rotatably mounted about the first axis 15 and on the upper side of which the at least one first contact element 40 is arranged.
Regarding Claims 7 and 8, at least one consumer element 22 is arranged within the circuit and acts as an actuator.
Regarding Claim 10, the actuator 22 is an electric drive.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks as applied to claim 8 above, and further in view of ordinary skill in the art.
Regarding Claim 9, Brooks discloses an actuator system 22-24 wherein a first end is rotatably coupled to the second assembly and is further coupled to the first assembly at a lower location.  Brooks does not appear to disclose the use of an air actuator for the system, but one having ordinary skill in the art is readily .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612